Blandford, Justice.
The plaintiffs sued out a summons of garnishment, which was served upon Read, and Read employed counsel to answer the same. The garnishee was discharged, under the answer. Read claimed for expenses in answering the garnishment $25, and submitted evidence to the court upon that question, which showed that it was worth from $10 to $25 to answer the garnishment. It was shown by the evidence that his counsel had to examine a very lengthy account between Read and the debtors, in order to ascertain whether Read was indebted to them anything or not. The court allowed him $25, and this is assigned as error. We think there was no error in this judgment, and it is Affirmed.